DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Supplemental claims were filed on 7/8/2020, amending the original claims dated 2/14/2020. The 7/8/2020 claims are examined in this Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statement (IDS) submitted on 7/8/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Non-Patent Literature Document Cite Nos. 39 and 273 are lined through because they are duplicate reference.

Drawings
The drawings were received on 2/14/2020.  These drawings are not accepted because the text is not presented in clearly legible manner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
	A)	Specific deficiency - The Incorporation by Reference paragraph is missing from the specification or incomplete. See item 1) a) or 1) b) above. In the present case, the paragraph is missing.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The abstract of the disclosure is objected to because at the end of the first sentence, the phrase “are provided” appears redundant.  It is also noted the abstract . Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Methods for determining a risk of recurrence based on NANO46 genes.

The use of the terms, such as ABI PRISM 7700®, ROTOR-GENE™ and LIGHTCYCLER®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
	The claim(s) recite(s) the following steps:
	“determining a proliferation signature based on said expression level of said one or more genes” (claim 16);

	“determining said risk of recurrence for said subject using said proliferation signature and one or more expression profiles for known breast cancer subtypes selected from the group consisting of LumA, LumB, Basal-like, HER2-enriched or normal-like” (claim 16);

	“determining an expression level of each of ANLN, CCNE1…UBE2C and UBE2T” (claim 21);

	“generating a normalized expression profile of said panel of genes using said reference expression panel” (claim 26);

	“computer processing said expression profile of said panel of genes or said normalized expression profile to determine one or more correlation values” (claim 27);

	“correlating said expression profile of said panel of genes or said normalized expression profile with one or more gene expression profiles for known breast cancer subtypes” (claim 28);

	“determining a value for each of said known breast cancer subtypes” (claim 29);

	“determining a risk of recurrence score using said proliferation signature and said one or more correlation values” (claim 31);

	“determining one or more of factors comprising lymph node involvement…HER-2 levels, and tumor ploidy” (claim 32);

	“determining said risk of recurrence score using said one or more of said factors in combination with said proliferation signature and said one or more correlation values” (claim 33);

	“stratifying said subject into low, medium and high risk of recurrence groups based on said risk of recurrence score” (claim 34); and 

	“outputting prognostic information based on said risk of recurrence determined in (b) to guide treatment decisions or monitor response to therapy” (claim 35).

Each of the steps are abstract ideas. The “determining” steps broadly encompass purely mental activity because of the limited number of genes, e.g. one or more, provides for a minute amount of data that may be considered and analyzed by thinking. 
	The step of “computer processing” broadly encompasses algorithm that determine one or more correlation values, and thus, encompasses mathematical formulas and calculations.
	The step of “outputting” broadly encompasses organizing human behavior by controlling the flow of information between individuals.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass assaying steps using processes the instant specification admits are known in the field and/or commercially available (para. 52, 61, 63, 64, 65, 75).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 16-35 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for:
methods for determining a risk of distant-recurrence after endocrine therapy for a subject diagnosed with breast cancer, comprising assaying an RNA expression level of genes comprising one or more of the recited genes in a breast cancer tissue sample from the subject, determining a proliferation signature based on the RNA expression level of the one or more genes; and determining the risk of distant-recurrence after endocrine therapy for the subject using said proliferation signature and one or more gene expression profiles for known breast cancer subtypes selected from the group consisting of LumA, LumB, Basal-like, HER2-enriched and normal-like,

does not reasonably provide enablement for determining any type of recurrence based on the any expression levels in any type of biological sample. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the 
Nature of the Invention and Scope of the Claims:
	The claims are broadly drawn to methods of determining any risk of recurrence for a subject diagnosed with or suspected of having breast cancer based on any expression level, e.g. RNA or protein, of one or more of the recited genes within any biological sample. A risk of recurrence broadly encompasses recurrence within a year, two years or a distant recurrence. A biological sample broadly encompasses any type of biological sample, including healthy tissues, lung, pancreatic cancer or breast.
Teachings in the Specification and Examples:
The specification describes a study of 3,714 patients with early breast cancer, who provided 1,620 formalin fixed paraffin embedded tissue blocks. 1,478 of the blocks were analyzed using a NanoString device. The instant specification concludes the NANO46 test was valid for predicting the risk of distant recurrence in postmenopausal women with HR+ EBC treated with endocrine therapy alone and that Luminal A subtypes have better outcomes than Luminal B subtypes in postmenopausal women with HR+ EBC treated with endocrine therapy alone. See Example 2.
The remainder of the specification describes the NANO46 Subtyping Test (Example 1) and generic aspects of the method. The instant specification is silent regarding the number of patients analyzed that had other types of recurrences or event-free survival or the measurement.
Other types of tissues are not analyzed, nor is data presented about the use of other tissues in the methods.

State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high, however, the predictably associated with predicting breast cancer specific survival or event-free survival is higher based on the analysis of the recited gene panel is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The claims broadly encompass determining whether a patient will have recurrence within a year. The instant specification is silent regarding the analysis of the expression of the claimed gene lists in patients having event-free survival or the different types of recurrence a patient is at risk of developing. The state of the art at the time of invention was such that in order to evaluate the predictive power of a test, patients with the outcomes to be predicted needed to be evaluated. For example, Olivotto (Journal of Clinical Oncology. 2005. 23(12): 2716; cited on the 7/8/2020 IDS) teaches evaluating 4,083 patients, that includes a significant number of patients with the various outcomes to be predicted, including 10-year breast cancer-specific survival (Table 3) and 10-year event-free survival (Table 4). The ordinary artisan would not have been predictably able to determine or predict breast cancer specific survival or event-free survival of a breast cancer patient without first verifying that a cohort of breast 
The claims broadly encompass determining the RNA expression of the recited genes in any type of biological sample. The instant specification is silent regarding the analysis of RNA expression in other types of samples and/or tumors within a subject having breast cancer. The state of the art at the time of invention was that it was known that different types of cancer tumors have different patterns of gene expression. The art of Whitehead (Genome Biology. 6(2): Article R13. 2005) teaches that many different cancers have unique tissue specific patterns of gene expression (page 1, col 2). Furthermore, the art demonstrates that even in the context of breast cancer, different types of tumors have different patterns of gene expression. Sotiriou (PNAS. 2003. 100(18):10393-10398; cited on the 7/8/2020 IDS) demonstrates that gene expression in breast cancer varied depending on the estrogen receptor status of the cancer (p. 10395). See also Hannemann (Breast Cancer Research. 2006. 8:R61; cited on the 7/8/2020 IDS). This is relevant to the instant claims because the claimed method encompasses obtaining any tumor sample from a patient, including any type of breast cancer tumor. Thus, it is highly unpredictable if the claimed method can determine whether a subject is high or low risk of recurrence based on the expression of the recited genes within any type of cancer tumor, in particular a brain tumor sample or a lung tumor sample or even in a hormone negative breast cancer tumor.

Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including the protein and RNA expression in significant number of breast cancer patients with different outcomes and in different types of biological samples, including different types of breast cancer, would have to be studied to establish that high or low risk of any type of recurrence can predicted based on the analysis of the recited genes in any type of tumor sample.
Conclusions:
Thus, given the breadth of claims in an art whose nature is identified as unpredictable and the large quantity of research required to define these unpredictable variables is balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim is drawn to “determining a risk of recurrence for a subject diagnosed with or suspected of having breast cancer”. A subject “suspected of having breast cancer” encompasses a subject that does not have or has not had breast cancer. It is unclear how a subject without breast cancer can have a risk of recurrence determined. A risk of recurrence requires a subject to have or have had breast cancer.
Regarding claim 16, the claim recites “assaying an expression level of one or more genes comprising ANLN, CCNE1…UBE2C and UBE2T”. It is unclear if the one or more genes comprises each of recited genes, and thus, implicitly requires assaying at least 18 genes comprising the recited genes. If applicant intends the one or more genes to comprise at least one from the recited list it is suggested the claim be amended to 
It is also unclear what other genes are encompassed by group of “one or more genes comprising ANLN, CCNE1…UBE2C and UBE2T”. The claim does not specify that at least one of the recited genes are assayed, but rather simply states one or more genes comprising ANLN, CCNE1…UBE2C and UBE2T are assayed. Thus, the one or more genes assayed is not limited including at least one of ANLN, CCNE1…UBE2C and UBE2T.
Regarding claim 16, the claim recites an improper Markush group as “selected from the group consisting of LumA, LumB, Basal-like, HER2-enriched or normal-like”. It is unclear what the members of the group consist of as the members are listed in the alternative. It is suggested the claim be amended to recite “selected from the group consisting of LumA, LumB, Basal-like, HER2-enriched and normal-like”.
Claims 17-35 depend from claim 16 and are rejected for the same reason.
Regarding claim 19, the claim recites “wherein (a) comprise”. The reference to “(a)” lacks proper antecedent as no element or step is previously identified as “(a)”.
Regarding claim 22, the claim depends from claim 16 stating “further comprising assaying an expression profile of a panel of genes comprising said one or more genes in said biological sample”. It is unclear whether the claim further limits the “assaying” step of claim 16 by requiring assaying the biological sample for genes in addition to the one or more genes comprising ANLN, CCNE1…UBE2C and UBE2T or if the claim requires assaying twice the expression of one or more genes comprising ANLN, CCNE1…UBE2C and UBE2T.
Regarding claim 31, the claim recites “wherein (b) comprise”. The reference to “(b)” lacks proper antecedent as no element or step is previously identified as “(b)”.
Regarding claim 33, the claim recites “wherein (b) comprise”. The reference to “(b)” lacks proper antecedent as no element or step is previously identified as “(b)”.
Regarding claim 34, the claim recites “stratifying said subject into low, medium and high risk of recurrence groups”. It is unclear if the claim requires stratifying a single subject into the multiple risk of recurrence groups. And if so, how such a subject can be stratified across multiple groups based on a single risk of recurrence score. It is suggested the claim be amended to recite “stratifying said subject into a low, medium or high risk of recurrence group”.
Regarding claim 35, the claim recites “wherein (b) comprise”. The reference to “(b)” lacks proper antecedent as no element or step is previously identified as “(b)”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-32 and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Perou (WO 2009/158143 A1; cited on the 7/8/2020).
Regarding claim 16, Perou teaches assaying an expression level of genes comprising CDC20, CDCA1, CEP55, KNTC2, MKI67, PTTG1, RRM2, TYMS, UBE2C and UBE2T, i.e. the PAM50 panel, in a biological sample (p. 24, lines 13-31).
Perou teaches determining a proliferation score based on the expression levels of the genes (p. 24, lines 13-31).
Perou teaches determining a risk of recurrence score or a “PAM50 risk score” that uses the determined proliferation score and one or more gene expression profiles for at least LumA (p. 24, lines 13-31). The PAM50 risk score assesses prognosis or disease-free survival time (p. 24, lines 13-31). Disease free survival is encompassed by a risk of recurrence as being disease free includes a low risk of recurrence.
See also, p. 27, lines 25-34; Table 2; p. 68, lines 7-20.
Regarding claim 17, Perou teaches the biological sample is tissue (p. 11, lines 6-26).
Regarding claim 18, Perou teaches the assaying step include a reference sample (p. 27, lines 25-34), or training set for at least LumA (Table 2; p. 68, lines 7-20).
Regarding claims 19 and 20, Perou teaches assaying an RNA expression level using arrays (p. 68, lines 7-20), which rely on hybridization.
Regarding claim 21, Perou teaches the PAM50 panel includes each of the genes recited in the claim as demonstrated by Table 1.
Regarding claims 22-25, Perou teaches assaying genes in addition to those mentioned in the rejection of claim 16, i.e. the PAM50 panel of Table 1, including housekeeping genes, such as MRPL19 (p. 18; p. 80, lines 20-30) in a reference sample as noted above.
Regarding claim 26, Perou teaches normalizing the panel of genes using a reference expression profile to generate a normalized expression profile (p. 68, lines 5-20).
Regarding claim 27, Perou teaches the above methods and determinations are implemented by computers (p. 20, lines 4-15).
Regarding claims 28-31, Perou teaches correlating the PAM50 expression profile with that of each of the known breast cancer subtypes Basal-like, HER2-enriched, LumA, LumB and normal-like as depicted in the proliferation-weighted PAM50 risk score (p. 24, lines 13-31) in order to determine The PAM50 risk score, which assesses prognosis or disease-free survival time (p. 24, lines 13-31). Disease free survival is encompassed by a risk of recurrence as being disease free includes a low risk of recurrence.
Regarding claim 32, Perou teaches the PAM50 panel may be used with clinical variables, including determination of lymph node involvement (p. 9, lines 18-24).
Regarding claim 34, Perou teaches stratifying the subject in to low, medium and high risk of relapse/reoccurrence groups based on the PAM50 panel (p. 3, lines 15-17; p. 21, lines 10-15; p. 33, lines 1-8; p. 34, lines 23-33; p. 76, line 15 to p. 77, line 3).
Regarding claim 35, Perou teaches using or outputting the risk of recurrence score information to guide treatment decisions (p. 21, lines 11-15; p. 23, lines 10-15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 16, 22, 23, 24, 25, 26, 27, 31, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perou (WO 2009/158143 A1; cited on the 7/8/2020 IDS).
It is noted that claims 16, 22, 23, 24, 25, 26, 27, 31 and 32 are anticipated by Perou. The claims are also rendered obvious as encompassing the embodiments of claim 33.
Regarding claim 16, Perou teaches assaying an expression level of genes comprising CDC20, CDCA1, CEP55, KNTC2, MKI67, PTTG1, RRM2, TYMS, UBE2C and UBE2T, i.e. the PAM50 panel, in a biological sample (p. 24, lines 13-31).
Perou teaches determining a proliferation score based on the expression levels of the genes (p. 24, lines 13-31).
Perou teaches determining a risk of recurrence score or a “PAM50 risk score” that uses the determined proliferation score and one or more gene expression profiles for at least LumA (p. 24, lines 13-31). The PAM50 risk score assesses prognosis or disease-free survival time (p. 24, lines 13-31). Disease free survival is encompassed by a risk of recurrence as being disease free includes a low risk of recurrence.

Regarding claims 22-25, Perou teaches assaying genes in addition to those mentioned in the rejection of claim 16, i.e. the PAM50 panel of Table 1, including housekeeping genes, such as MRPL19 (p. 18; p. 80, lines 20-30) in a reference sample as noted above.
Regarding claim 26, Perou teaches normalizing the panel of genes using a reference expression profile to generate a normalized expression profile (p. 68, lines 5-20).
Regarding claim 27, Perou teaches the above methods and determinations are implemented by a computers (p. 20, lines 4-15).
Regarding claim 31, Perou teaches correlating the PAM50 expression profile with that of each of the known breast cancer subtypes Basal-like, HER2-enriched, LumA, LumB and normal-like as depicted in the proliferation-weighted PAM50 risk score (p. 24, lines 13-31) in order to determine The PAM50 risk score, which assesses prognosis or disease-free survival time (p. 24, lines 13-31). Disease free survival is encompassed by a risk of recurrence as being disease free includes a low risk of recurrence.
Regarding claim 32, Perou teaches the PAM50 panel may be used with clinical variables, including determination of lymph node involvement (p. 9, lines 18-24).
Regarding claim 33, Perou teaches determining a PAM50 risk score as noted above (p. 24, lines 20-30) and combining correlation values with factors such as tumor size and lymph node status (p. 22, lines 8-13; p. 22, lines 20-23).


Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634